Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10962261. This is a statutory double patenting rejection.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.
Ryerson et al. , "Quantitative Ice Accretion Information from the Automated Surface Observing System", of Applied Meterologiy and Climatology (September 2007) (hereinafter "Ryerson")(submitted by Applicants) discloses development of an aviation routine/special weather report remark that will report quantitative ice thickness at over 650 locations during ice storms using new algorithm developed for the Automated surface Observing system (ASOS). Characteristics of the ASOS icing sensors, a field program to develop the algorithm, tests of accuracy, application of the algorithms, and sources of error are described, as is the implementation of an ice-thickness MET AR/SPECI remark. The algorithms will potentially allow freezing precipitation events to be tracked with regard to ice accumulation in near-real time as the progress across the United States (Page 1423-1436). However, Ryerson does not disclose "10calculating an ice storm severity index based, in part, on the size of the geographical region that was impacted by the ice storm and the thickness of the accumulated ice that resulted from the ice storm; and validating the calculated ice storm index with the qualitative data reflecting the human observations of the ice storm's impact" (claim 1) and "calculating an ice storm severity index based, in part, on the size of the geographical region…, validating the calculated ice stormed index with the qualitative data reflecting the human observations of the ice storm's impact…user terminal" (claim 20). 
Squires et al. (hereinafter "Squires") 2014: The regional Snowfall Index. Bull. Amer. Meteor. Soc., 95, 1835-1848, https://doi.org/10.1175/BAMS-D13-00101.1 discloses the need for a regional snowfall impact scale, summarized the development of the RSI, and given examples of how the RSI is used by various sectors of the economy. The RSI is a regional index that complement the NESIS (a quasi-national index) and the LWSS (a station-specific index). Thus the RSI fits a need that is not available elsewhere. The regional nature of the index makes it possible to discriminate relative societal impacts between regions. The resulting RSI puts the societal impacts of snowstorms in to an century scale historical perspective. The RSI helps support to sustain monitoring, understand extremes, and integrate societal impacts into products (Page 1845). Squires discloses RSI value calculation  and regional snowfall impact scale and RSI algorithm (Pages 1837-1840). However, Squires does not explicitly disclose "10calculating an ice storm severity index based, in part, on the size of the geographical region that was impacted by the ice storm and the thickness of the accumulated ice that resulted from the ice storm; and validating the calculated ice storm index with the qualitative data reflecting the human observations of the ice storm's impact" (claim 1) and "calculating an ice storm severity index based, in part, on the size of the geographical region…, validating the calculated ice stormed index with the qualitative data reflecting the human observations of the ice storm's impact…user terminal" (claim 20).
Eldering et al (USPN. 8280633) discloses a method of presenting a visual representation of a probable impact of a weather phenomenon to a location includes obtaining an impact function for the location by combining a weather function corresponding to a characteristic of the weather phenomenon with a damage function associated with the same characteristic. A graphic representation of an interest at the location is obtained. A visual representation of a probable impact of the weather phenomenon on the interest by modifying the graphic representation of the interest, where the modification is based on a predicted impact to the interest determined using the impact function (Abstract; cols. 3-4). However, Eldering does not explicitly disclose " disclose "10calculating an ice storm severity index based, in part, on the size of the geographical region that was impacted by the ice storm and the thickness of the accumulated ice that resulted from the ice storm; and validating the calculated ice storm index with the qualitative data reflecting the human observations of the ice storm's impact" (claim 1) and "calculating an ice storm severity index based, in part, on the size of the geographical region…, validating the calculated ice stormed index with the qualitative data reflecting the human observations of the ice storm's impact…user terminal" (claim 20).

Therefore, Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "10calculating an ice storm severity index based, in part, on the size of the geographical region that was impacted by the ice storm and the thickness of the accumulated ice that resulted from the ice storm; and validating the calculated ice storm index with the qualitative data reflecting the human observations of the ice storm's impact" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-19 depend from allowed claim 1 and therefore are also allowed.
Regarding claim 20, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "calculating an ice storm severity index based, in part, on the size of the geographical region…, validating the calculated ice stormed index with the qualitative data reflecting the human observations of the ice storm's impact…user terminal" in combination with other limitations in the claims as defined by Applicants. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        May 25, 2022